 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   HOPE ALLEY, CA SBN #314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     MEGAN BRIM
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                 ) Case No. 1:17-mj-00122-SAB
                                               )
12                    Plaintiff,               ) STIPULATION TO MODIFY CONDITIONS
                                               ) OF PROBATION; ORDER
13   vs.                                       )
                                               )
14   MEGAN BRIM,                               )
                                               )
15                    Defendant.               )
                                               )
16                                             )

17          IT IS HEREBY STIPULATED, by and between the parties, through their respective

18   counsel, Assistant United States Attorney Mike Tierney, counsel for the plaintiff, and Assistant
19   Federal Defender Hope Alley, counsel for Megan Brim, that the Court modify the terms and
20   conditions of Ms. Brim’s probation as set forth below.

21          On February 2, 2018, Ms. Brim was sentenced to 12 months of unsupervised probation
22   with standard conditions and ordered to complete 50 hours of community service, abstain from the
23   use of drugs, completed a 60-day inpatient drug rehabilitation program, and participate in a drug

24   aftercare program from the remaining probationary period.
25          Ms. Brim has complied with each and every term of her probation. But at no fault of her
26   own, the outpatient program discharged Ms. Brim on December 23, 2018. See Ex. 1. After
27   spending 5 months as a resident of CLARE MATRIX sober living program, the program informed
28   Ms. Brim that she could not reside at CLARE MATRIX past December 23 because she has
 1   completed the program and used all possible extensions.1 After being discharged, Ms. Brim

 2   returned home to her parents’ house in Three Rivers, California, where she is maintaining her

 3   sobriety and attending AA whenever possible.2

 4           Given the circumstances, and the short amount of time of Ms. Brim’s probation that

 5   remains, the parties respectfully request that this Court permit Ms. Brim to live at home and attend

 6   AA three times a week in lieu of other outpatient services.

 7
                                                         Respectfully submitted,
 8
                                                         McGREGOR SCOTT
 9                                                       United States Attorney

10
     Date: December 26, 2018                             /s/ Michael Tierney
11                                                       Michael Tierney
                                                         Assistant United States Attorney
12                                                       Attorney for Plaintiff

13
                                                         HEATHER E. WILLIAMS
14                                                       Federal Defender

15
     Date: December 26, 2018                             /s/ Hope Alley
16                                                       HOPE ALLEY
                                                         Assistant Federal Defender
17                                                       Attorney for Defendant
                                                         MEGAN BRIM
18
     //
19
     //
20
     //
21
     //
22
     //
23
     //
24
     //
25
26   1
      To the best of defense counsel’s knowledge, Ms. Brim successfully completed the program without any violations.
     Nonetheless, defense counsel has left a message with the program manager to confirm.
27
     2
      The only available AA meeting is in Visalia, approximately 45 minutes from Three Rivers. Because Ms. Brim
28   cannot drive, she has to take a bus to attend these meetings.

                                                            2
 1                                      ORDER DENYING

 2            The Court hereby denies the request to modify a condition of Ms. Brim’s probation. For

 3   the remaining two months of probation, Ms. Brim must attend AA meetings three times per week

 4   and provide proof to the Court.     This denial is without prejudice, at least and until, the Court

 5   receives a letter from the in-patient care provider as to the reason for Ms. Brim’s departure from

 6   the program. However, in interim, the defendant shall attend AA classes three times a week, shall

 7   provide proof upon request by the Court and shall reside with her parents until further order of this

 8   court. The letter from the in-patient provider shall be submitted to the Court and United States

 9   Attorney within 2 weeks of this order.

10
11   IT IS SO ORDERED.

12   Dated:     December 26, 2018
13                                                        UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                      3
